Citation Nr: 1445581	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to tactical chemical herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1963 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO), which denied the Veteran's claim of entitlement to service connection for lung cancer, claimed as due to exposure to tactical chemical herbicides.  

In May 2013, the Veteran, accompanied by his representative, presented oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.

VA treatment records and an examination report were added to the virtual file in July and August 2014.  This was clearly after the AOJ last reviewed the appeal in May 2012.  However, as those records concern disabilities not on appeal and not deemed relevant, there is no prejudice in proceeding in a decision on this appeal without AOJ review or waiver by the Veteran of that review. 


FINDINGS OF FACT

1.  The Veteran has lung cancer, diagnosed as left lower lobe squamous cell carcinoma, which is a disease recognized by the VA Secretary as being presumptively related to Vietnam War Era exposure to tactical chemical herbicides.

2.  The Veteran served in the United States Navy during his period of active service, which included a shipboard assignment aboard the naval vessel USS Independence (CV-62), which was an aircraft carrier deployed in the offshore waters of the Republic of Vietnam in support of military operations.

3.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam (to include its interior waterways) during his period of Vietnam War Era active naval service. 

4.  The Veteran was not exposed to tactical chemical herbicides containing dioxin during active service.

5.  The objective clinical evidence does not establish onset of lung cancer during active duty, or a definitive link between the Veteran's lung cancer and active duty.


CONCLUSION OF LAW

Lung cancer, diagnosed as left lower lobe squamous cell carcinoma, was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2006, April 2006, October 2006, August 2009, and October 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's DD-214s, his complete service treatment and personnel records from his period of active duty in the United States Navy, and VA clinical records dated since 1978 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran stated in written correspondence and at his May 2013 hearing that he was exposed to Agent Orange during his naval service aboard the aircraft carrier USS Independence (CV-62), alleging that he was a member of a "Bingo Team" of 8 - 15 servicemen who were aviation maintenance and records-keeping specialists.  He alleged that, as a Bingo Team member, he was dispatched from the USS Independence to fly ashore to an airbase at Cam Ranh Bay in the Republic of Vietnam to service damaged or disabled aircraft from his vessel, which were unable to fly back to their home carrier and forced to make an emergency stop at this land-based aviation facility.  The Bingo Team would stay for about 1 - 2 weeks to effect sufficient repairs to the disabled aircraft to make it flyable enough to return on its own to the USS Independence, where it would thereafter receive more extensive and thorough repairs.  More specific dates could not be provided.  According to the Veteran, he visited the Republic of Vietnam on two separate occasions as a Bingo Team member in 1965.  At his May 2103 hearing, he affirmed that none of his fellow servicemen whom he could recall serving with him on the Bingo Team in Vietnam were either still alive or could be found in order to provide a witness statements to this fact.  

To address the Veteran's factual assertion, his complete service treatment and personnel records were obtained by VA, after which these were extensively reviewed.  He was thereafter furnished with a memorandum, dated October 2009, which presented specific factual conclusions, based on historical research by specialists at the AOJ working in cooperation with a coordinator from the Joint Services Records Research Center (JSRRC), regarding whether the Veteran's exposure to Agent Orange in service could be confirmed.  The evidence is sufficiently developed with respect to the above contention for purposes of adjudicating the matter and that no further development in this regard is necessary.  

Lastly, the Veteran makes the assertion that the USS Independence operated sufficiently proximate to the Vietnamese coastline in order to bring its warplanes within range of their targets so as to constitute de facto service in the Republic of Vietnam within the meaning of the governing regulations for presumed exposure to tactical chemical herbicides.  However, this argument is without merit as the controlling regulation in 38 C.F.R. § 3.307(a)(iii) (2013) and the controlling decision of the United States Court of Appeals for Veteran's Claims (Court) in the case of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), has strictly defined service in the Republic of Vietnam to mean an actual, physical "foot-on-land" presence within the land boundaries of the country itself.  Furthermore, VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k clearly states that service aboard a ship that merely operated offshore along the Vietnam coast or anchored itself in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  As such, the Board does not have the discretion to liberally interpret the law and regulations so as to recognize the Veteran's shipboard service off the coast of Vietnam to constitute actual service within the territorial confines of the Republic of Vietnam to permit him the benefit of the regulatory presumptions that such service confers on claimants for VA benefits.             

The Board notes that the Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in May 2013, and that he has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

In May 2013, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the May 2013 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for lung cancer, to include as due to Agent Orange exposure in service.  See transcript of May 2, 2013 Travel Board hearing.  Specific questions were posed to him with regard to his purported history of traveling to the Republic of Vietnam,  Thus, the Veterans Law Judge presiding over the May 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for lung cancer, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current lung cancer to his period of active service.  The second and third elements of the McLendon test have not been met.  The outcome of this matter also largely hinges on the question of whether the Veteran was exposed to herbicide agents.  Such is a factual question that a VA examiner cannot answer.  The absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the lung cancer claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.


Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as lung cancer as a malignant tumor, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); lung cancer as malignant tumor is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board first addresses the Veteran's assertion that his lung cancer is the result of his exposure to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including lung cancer, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2013). 

The Veteran's DD-214s and service treatment and personnel records do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active naval duty from August 1963 to February 1970.  He served sea duty in the United States Navy aboard his assigned vessel, the aircraft carrier USS Independence, during this vessel's deployment to Southeast Asia to conduct military operations against North Vietnamese enemy forces from June - November 1965.  His service treatment and personnel records contradict his allegation that he was sent ashore twice to Vietnam as a "Bingo Team" member to help service disabled aircraft from the USS Independence, which were forced to make an emergency stopover for repairs at a land-based aviation facility in Cam Ranh Bay, Vietnam.  

Specifically, the Board has reviewed the Veteran's extensive service treatment and personnel records pertaining to his active duty naval service.  While there are indications in the medical records that he spent time ashore at Subic Bay in the Republic of The Philippines, there is no indication whatsoever that he had occasion to actually visit the Republic of Vietnam, either on regular duty, temporary duty, or for shore leave.  The American military services have both a well-established bureaucratic records-keeping infrastructure and a vested interest in knowing and recording the locations where their uniformed servicepersons are posted in the furtherance of their duties in the defense of the nation.  As the claimant's individual service records appear to be quite comprehensive and complete, the Board finds that the absence of any notation in the Veteran's service records showing visitation in the Republic of Vietnam contradicts his account of having actually had "foot-on-land" service in Vietnam as a "Bingo Team" member.  The ships' records are highly probative evidence because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

 His statement in this regard is therefore deemed to be lacking in credibility and thusly insufficient, in and of itself, to establish his physical presence in Vietnam during his period of active naval service.  Indeed, as a factual matter, the Board also finds that it is highly unlikely, under the facts of this case, that an event as significant as a member of a U.S. Navy warship's crew being temporarily assigned to land duty in a combatant foreign nation during a period of war would fail to be recorded in the individual crewman's medical and/or personnel records.  

As a matter of historical record, the Veteran's assigned vessel, the USS Independence (CV-62), never docked at Vietnam during the time he served aboard her and only operated in the open ocean off the coast of Vietnam, launching and recovering warplanes and other naval aviation assets to prosecute military operations against enemy forces during the period of its Southeast Asia deployment, from June - November 1965.  (See Veteran's naval personnel file.)  Finally, the Board gives great deference and probative weight to the factual findings of the October 2009 VA memorandum of record, in which it concluded that the Veteran's exposure to Agent Orange in service could not be confirmed, based on historical research of the pertinent record by specialists at the AOJ working in cooperation with a coordinator from the JSRRC.  Therefore, the Board cannot concede that the Veteran was exposed to tactical chemical herbicides during active duty on the basis of actual and demonstrated military service in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.   

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to lung cancer.  Notwithstanding his non-credible testimony to the contrary, the Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 West 2002) and 38 C.F.R. §§ 3.307, 3.309 (2013).

Turning to theories of service connection other that the presumption provided under 38 C.F.R. § 3.309(e), the Veteran's service treatment records relating to his period of active duty from August 1963 to February 1970 show that his pulmonary system and his lungs were clinically normal throughout his entire period of active duty.  Multiple chest X-rays during service show normal findings.  No diagnosis of chronic respiratory disease, much a clinical finding of less lung cancer, was presented in the service treatment records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that lung cancer was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in February 1970, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The reports of post-service VA examinations in July 1978 and June 1990 show normal respiratory function and no clinical indication of lung disease or cancer.  The earliest recorded diagnosis of lung cancer is demonstrated in a VA medical report dated in December 2005, over 35 years after his separation from service, in which he was diagnosed with squamous cell carcinoma of the left lower lung lobe.  In this regard, VA medical records show that the Veteran reported a history of smoking cigarettes at a rate of at least one pack per day (and up to four packs per day) for a period of approximately over four decades.  Treatment records show that in 2006, he underwent surgery, in which a thoracotomy and left lower lung lobe lobectomy was performed to remove the malignancy in his lung.  The medical records are essentially devoid of any objective clinical opinion associating the Veteran's lung cancer with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for lung cancer on a direct basis, presumptive basis (one-year following), or based on continuity of symptomatology.   

To the extent that the Veteran attempts to relate his lung cancer to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His service personnel records and his oral testimony reflect that his military duties were non-medical and his post-service records show that his career was as a commercial truck driver.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiological relationship of lung cancer to his military service and the actual time of onset of his lung cancer fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his lung cancer to active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal respiratory disease, such as lung cancer).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for lung cancer as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for lung cancer is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


